DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-2,5,8-9,12-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the mask into a plurality of masks such that the scope of the claims has changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2014/0158044 to Han et al (hereinafter ‘044) in view of United States Patent Application No. 2013/0199443 to Kim (hereinafter ‘443) and United States Patent Application No. 2013/0314686 to Kim (hereinafter ‘686) is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0158044 to Han et al (hereinafter ‘044) in view of United States Patent Application No. 2013/0199443 to Kim (hereinafter ‘443) and United States Patent Application No. 2013/0314686 to Kim (hereinafter ‘686).
In regards to Claim 1, ‘044 teaches a frame Fig. 1-4 for mounting a mask plate 10, comprising: a frame body 22 comprising a first border portion and second border portion opposite to the first border portion (as shown in the two opposite lengthwise sides of Han in 22); and a plurality of pulling units 31 at a first border portion of the frame body (portion of 22 on 31) and the second border portion of the frame body to configured to fix the mask plate; wherein each of the pulling unit 31 at the first border portion comprises a driver (38 and [0065-0066]), a sliding block 34 and a guide 35, the driver (powered screw, [0065-0066]) is configured to drive the sliding block to slide [0063-0067], the sliding block connects the mask plate [0063], and the sliding block slides along a direction perpendicular (second direction) to the first border portion (first direction) through the guide; the first border portion is configured to install the mask plate (as the mask 10 is mounted to 22 through 34, 35); and the driver 38 comprises a leading screw 38 on which the sliding block 34 is assembled (as shown in Fig. 3, 4); wherein the guide comprises at least two guide rails on the frame body (formed by the corner ridge of 361), the guide rail are guide grooves (as formed by the inside corner groove formed in 361), the grooves are arranged on an upper surface of the first portion of the frame body as 35 is on 22), the leading screws 38 of the pulling units are arranged on a first plane, and the upper surface of the first border portion of the frame body is parallel to the first plane (as 38 extends horizontally above the horizontal plane of 22), wherein an extending direction of each of the grooves is perpendicular to an extending direction of the first border portion of the frame body (as 361 extends in the second direction and 22 for 31 extends in the first direction at a right angle), and the extending direction of each of the grooves is parallel to an extending direction of the leading screw (as shown in Fig. 3) wherein the frame comprises a plurality of sliding blocks 34 and a plurality of guide rails 361 in a direction along the first border portion (as they are arranged along 22), each sliding block corresponds to two grooves (as shown to 34 to the two portions of 361 and as shown in Fig. 3) wherein each of the pulling units at the first border portion further comprises a fixing component (in the form of welding) on the sliding block configured to fix the mask plate onto the sliding block [0048-0097].
‘044 does not expressly teach the fixing component is a clip or a bolt.  
‘443 teaches that welding can be used in conventional apparatuses [0006-0010], but a clamping pin of (210, 220, 230, 240) or bolt can be used to connected to a sliding block 112 instead of welding points [0006, 0031-0049], such that when the wrinkle of the mask or the mask sheet is thick, the pin/bolt can be removed or lowered to and thus less fixed to the clamping member/sliding block.
As it is known to provide a pin/bolt to connect a mask to a sliding block/clamp, as taught by ‘443, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Ko as taught by Ko to include the pin instead of the welding points. One would be motivated to do so in order to be able to attached and detach the mask from the blocks, as desired. See MPEP 2143, Exemplary Rationales A.
‘044 in view of ‘443 do not expressly teach that there are a plurality of mask plates with a plurality of pulling units at the first border portion and the second border portion configured to fix the plurality of mask plates wherein each pulling unit at the first border portion and the pulling unit opposite to each pulling unit at the second border portion together form a pulling unit pair configured to fix one of the mask plates.
‘686 teaches a frame 200 Fig. 1, 2 for mounting a plurality of mask plates 100 comprising a frame body 210 comprising a first border portion (length side of 210 that has “A” in Fig. 1) and a second border portion (length side portion of 210 that is opposite to that of “A” in Fig. 1), and a plurality of pulling unit 220 at the first border portion and the second border portion of the frame body configured to fix the mask plates, one pulling unit on each end opposite to each other on the mask plate thus forming a pulling unit pair [0035-0058]. Furthermore, ‘686 expressly teaches that the apparatus is not limited to a tensile force in the second direction (parallel to the frame’s first and second border portion lengths) but also a first direction (perpendicular to the second direction, Claims 1-9. 
As it is known in a mask/frame device as taught by ‘686 to have a plurality of mask plates that are tensioned by opposing pulling units that tension the mask plates and form a pulling unit pair, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified ‘044 in view of ‘443 as taught by ‘686 to change the singular mask to a plurality of mask plates with pulling unit pairs on the first and second borders on the frame and the opposing ends of each masking strip. One would be motivated to do so in order for the predictable result of tensioning a plurality of masking plates on a frame. See MPEP 2143, Exemplary Rationales A. 
The resulting apparatus fulfills the limitations of the claim.
 In regards to Claim 2, ‘044 teaches a plurality of pulling units at a second border portion of the frame body (pulling units 33); wherein the second border portion is parallel to the first border portion; the pulling units at the second border portion align with the pulling unit at the first side border portion (as shown in Fig. 1-2).  
In regards to Claim 8, ‘044 teaches the driver comprises a twisting handle (end of 38 farthest away from 37 on the right of 35 in Fig. 4) connected to the leading screw. 
In regards to Claim 12, ‘044 teaches mask plate device Fig. 1-4, comprising: a frame 22 for mounting mask plate 10; and a mask plate movably installed on the frame (as the tension is adjusted [0057]), the mask plate 10 comprises a first end (end of 31) connected to the sliding blocks and a second end (end of 33) connected to a second border portion of the frame body; wherein the frame ‘044 teaches a frame Fig. 1-4 for mounting a mask plate 10, the frame comprising: a frame body 22 comprising a first border portion and a second border portion opposite to the second border portion such that the plurality of units at the first and second border portions are configured to fix the mask plate; and a plurality of pulling units 31 at a first border portion of the frame body (portion of 22 on 31); wherein each of the pulling unit 31 at the first border portion comprises a driver (38 and [0065-0066]), a sliding block 34 and a guide 35, the driver (powered screw, [0065-0066]) is configured to drive the sliding block to slide [0063-0067], the sliding block connects the mask plate [0063], and the sliding block slides along a direction perpendicular (second direction) to the first border portion (first direction) through the guide; the first border portion is configured to install the mask plate (as the mask 10 is mounted to 22 through 34, 35); and the driver 38 comprises a leading screw 38 on which the sliding block 34 is assembled (as shown in Fig. 3, 4); wherein the guide comprises at least two guide rails on the frame body (formed by the corner ridge of 361), the guide rail are guide grooves (as formed by the inside corner groove formed in 361), the grooves are arranged on an upper surface of the first portion of the frame body as 35 is on 22), the leading screws 38 of the pulling units are arranged on a first plane, and the upper surface of the first border portion of the frame body is parallel to the first plane (as 38 extends horizontally above the horizontal plane of 22), wherein an extending direction of each of the grooves is perpendicular to an extending direction of the first border portion of the frame body (as 361 extends in the second direction and 22 for 31 extends in the first direction at a right angle), and the extending direction of each of the grooves is parallel to an extending direction of the leading screw (as shown in Fig. 3) wherein the frame comprises a plurality of sliding blocks 34 and a plurality of guide rails 361 in a direction along the first border portion (as they are arranged along 22), each sliding block corresponds to two grooves (as shown to 34 to the two portions of 361 and as shown in Fig. 3) wherein each of the pulling units at the first border portion further comprises a fixing component (in the form of welding) on the sliding block configured to fix the mask plate onto the sliding block [0048-0097].
‘044 does not expressly teach the fixing component is a clip or a bolt.  
‘443 teaches that welding can be used in conventional apparatuses [0006-0010], but a clamping pin of (210, 220, 230, 240) or bolt can be used to connected to a sliding block 112 instead of welding points [0006, 0031-0049], such that when the wrinkle of the mask or the mask sheet is thick, the pin/bolt can be removed or lowered to and thus less fixed to the clamping member/sliding block.
As it is known to provide a pin/bolt to connect a mask to a sliding block/clamp, as taught by ‘443, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Ko as taught by Ko to include the pin instead of the welding points. One would be motivated to do so in order to be able to attached and detach the mask from the blocks, as desired. See MPEP 2143, Exemplary Rationales A.
‘044 in view of ‘443 do not expressly teach that there are a plurality of mask plates with a plurality of pulling units at the first border portion and the second border portion configured to fix the plurality of mask plates wherein each pulling unit at the first border portion and the pulling unit opposite to each pulling unit at the second border portion together form a pulling unit pair configured to fix one of the mask plates.
‘686 teaches a frame 200 Fig. 1, 2 for mounting a plurality of mask plates 100 comprising a frame body 210 comprising a first border portion (length side of 210 that has “A” in Fig. 1) and a second border portion (length side portion of 210 that is opposite to that of “A” in Fig. 1), and a plurality of pulling unit 220 at the first border portion and the second border portion of the frame body configured to fix the mask plates, one pulling unit on each end opposite to each other on the mask plate thus forming a pulling unit pair [0035-0058]. Furthermore, ‘686 expressly teaches that the apparatus is not limited to a tensile force in the second direction (parallel to the frame’s first and second border portion lengths) but also a first direction (perpendicular to the second direction, Claims 1-9. 
As it is known in a mask/frame device as taught by ‘686 to have a plurality of mask plates that are tensioned by opposing pulling units that tension the mask plates and form a pulling unit pair, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified ‘044 in view of ‘443 as taught by ‘686 to change the singular mask to a plurality of mask plates with pulling unit pairs on the first and second borders on the frame and the opposing ends of each masking strip. One would be motivated to do so in order for the predictable result of tensioning a plurality of masking plates on a frame. See MPEP 2143, Exemplary Rationales A. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 13, ‘044 teaches the first border portion is parallel to the second border portion (as shown in the arrangement of 31 to 33 in Fig. 1-2).  
 In regards to Claim 2, ‘044 teaches a plurality of pulling units at the second border portion of the frame body (pulling units 33); wherein each of the pulling units at the second border portion comprises a second guide (matching or duplicate portions of 35) at the second border portion and a sliding block slidably installed on the second guide on the second border portion (as shown in Fig. 1-2), the components of 33 being duplicates of 31 [0068-0070].
In regards to Claim 17, ‘044 in view of ‘443 teaches the first end of the mask plate is detachably connected to the sliding block at the first border portion, and the second end of the mask plate is detachably connected to the sliding block at the second border portion as per the bolt/clip attachment teachings of ‘044 in view of ‘443 above).
In regards to Claim 18, ‘044 teaches the each of the pulling unit at the first border portion further comprises a driver (in the form of power or person turning the screw of 38 [0065]) configured to drive the sliding block to slide.  

Claims 5, 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0158044 to Han et al (hereinafter ‘044) in view of United States Patent Application No. 2013/0199443 to Kim (hereinafter ‘443) and United States Patent Application No. 2013/0314686 to Kim (hereinafter ‘686), as applied to Claims 1 and 12 above, and in further view of United States Patent Application No. 2015/0050767 to Kuriyama et al (hereinafter ‘767).
The teachings of ‘044 in view of ‘443 and ‘686 are relied upon as set forth in the above 103 rejection.
In regards to Claim 5, ‘044 in view of ‘443 and ‘686 does not expressly teach the sliding block is made of metal. 
‘767 teaches a frame 50 (frame generic Fig. 1, 3A, and embodiment of pulling mechanism 6A, 6B, 7C, driving mechanism Fig. 7C, 37-38) for mounting a mask plate 55, comprising: a frame body (frame body of 50); and at least one pulling unit (adjusting mechanism 40) at a first border portion (side of 30 closest to the longitudinal side of 20Y) of the frame body; wherein each of the at least one pulling unit at the first border portion (left side of 20Y in Fig. 3B) comprises a driver comprises a leading screw on which the sliding block is assembled (which is interpreted as a driving mechanism configured to drive the sliding block to slide (leading screw 42, twisting handle 452, motor 451, Para. 0171-0181), a sliding block (movable member 20Y) for connecting the mask plate and a guide (the space formed by the rails of 30 as shown in Fig. 30, which are supporting members and abuts against 20Y during movement at opposite ends of 20Y, i.e., the sides of 30 at the opposite ends of 20Y through which 20Y slides between, such that the sliding block slides through the guide) through which the sliding block slides along a direction perpendicular to the first border portion (as they form a right angle, see Fig. 1-3B, and Fig. 24A); and the first border portion is configured to install the mask plate 55, and the driver comprises a leading screw on which the sliding block is assembled 20Y is on the screw of 42 [Para. 0098-0144, 0171-0181]. 
‘767 teaches at least one pulling unit at a second border portion of the frame body or the opposite end of Claim 1; wherein the second border portion is parallel to the first border portion (see opposite sides of the two 20Y); the at least one pulling unit at the second border portion aligns with the at least one pulling unit at the first side border portion (as shown by the opposite sides of 20Y). 
‘767 teaches the sliding block is made of metal, stainless steel, Para. 0137. 
‘767 teaches the driver further comprises a twisting handle 452 connected to the leading screw [Para. 0173].
 ‘767 teaches the driver further comprises a servo motor 452 connected to the leading screw [Para. 0174].
‘767 teaches that the motor and handles can be set up with the overall manipulator being manually operator by an operator, such that the motor and handles are art analogous mechanisms for driving the leading screw [0171-0176].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, because it is known to make a sliding block analogous to that of ‘044 in view of ‘443 out of stainless steel, as taught by ‘767, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. The resulting apparatus would fulfill the limitations of Claim 5.
In regards to Claims 8 and 9, ‘044 in view of ‘443 and ‘686 teaches that the leading screw 332 is screwed in and out but does not expressly teach a twisting handle or a servo motor.
In regards to Claim 8, ‘767 teaches the driver further comprises a twisting handle 452 connected to the leading screw [Para. 0173].
In regards to Claim 9, ‘767 teaches the driver further comprises a servo motor 452 connected to the leading screw [Para. 0174].
‘767 teaches that the motor and handles can be set up with the overall manipulator being manually operator by an operator, such that the motor and handles are art analogous mechanisms for driving the leading screw [0171-0176].
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the operator with the twisting handle or servomotor of ‘767, as art-recognized equivalent means for providing a driving mechanism other than an operator. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.
In regards to Claims 19 and 20, Ko does not expressly teach the driver comprises a leading screw and a twisting handle connected to the leading screw; wherein the sliding block is provided with a nut sleeved on the leading screw nor does Ko teach a leading screw and a servo motor connected to the leading screw; wherein the sliding block is provided with a nut sleeved on the leading screw.
‘767 teaches a frame 50 (frame generic Fig. 1, 3A, and embodiment of pulling mechanism 6A, 6B, 7C, driving mechanism Fig. 7C, 37-38) for mounting a mask plate 55, comprising: a frame body (frame body of 50); and at least one pulling unit (adjusting mechanism 40) at a first border portion (side of 30 closest to the longitudinal side of 20Y) of the frame body; wherein each of the at least one pulling unit at the first border portion (left side of 20Y in Fig. 3B) comprises a driver comprises a leading screw on which the sliding block is assembled (which is interpreted as a driving mechanism configured to drive the sliding block to slide (leading screw 42, twisting handle 452, motor 451, Para. 0171-0181), a sliding block (movable member 20Y) for connecting the mask plate and a guide (the space formed by the rails of 30 as shown in Fig. 30, which are supporting members and abuts against 20Y during movement at opposite ends of 20Y, i.e., the sides of 30 at the opposite ends of 20Y through which 20Y slides between, such that the sliding block slides through the guide) through which the sliding block slides along a direction perpendicular to the first border portion (as they form a right angle, see Fig. 1-3B, and Fig. 24A); and the first border portion is configured to install the mask plate 55, and the driver comprises a leading screw on which the sliding block is assembled 20Y is on the screw of 42 [Para. 0098-0144, 0171-0181]. 
‘767 teaches that a nut 43 Fig. 7C is added to the screw 42 [0122].
In regards to Claim 19, ‘767 teaches the driver further comprises a twisting handle 452 connected to the leading screw [Para. 0173].
In regards to Claim 20, ‘767 teaches the driver further comprises a servo motor 452 connected to the leading screw [Para. 0174].
‘767 teaches that the motor and handles can be set up with the overall manipulator being manually operator by an operator, such that the motor and handles are art analogous mechanisms for driving the leading screw [0171-0176].
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the operator with the twisting handle or servomotor and the screw with a screw and nut of ‘767, as art-recognized equivalent means for providing a driving mechanism other than an operator and a means for a screw as per the teachings of ‘767. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716